Citation Nr: 1214521	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  06-35 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a neck disorder.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left ankle disorder.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left ear disorder, to include hearing loss.

4.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to December 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2004 and March 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In September 2004, the RO declined to reopen claims for a neck disorder, left ankle disorder, and left ear disorder on the grounds that the evidence submitted was not new and material.  In March 2007, the RO denied service connection for PTSD.  That claim has been recharacterized as entitlement to service connection for a psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

A Travel Board hearing was held in April 2010 with the Veteran in Atlanta, Georgia, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  This hearing addressed only the Veteran's claim to reopen previously denied claims of a neck disorder, left ankle disorder, and a left ear disorder.  A transcript of the hearing testimony is in the claims file.

The Board subsequently remanded the case in July 2010 for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, additional development is necessary in order to fully and fairly adjudicate the Veteran's claims.

Supplemental Statement of the Case

In the Board's July 2010 remand, it was noted that a statement of the case (SOC) was issued in September 2006.  Subsequently, a large amount of evidence was associated with the claims file.  However, the RO never issued a supplemental statement of the case (SSOC) addressing this evidence for the issues on appeal.  The Board previously noted that it may not consider additional evidence without prior RO review in the absence of a waiver of such review by the Veteran or his representative.  Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  Therefore, the case was remanded in part so that an SSOC could be issued.

However, review of the claims file indicates that no such SSOC was issued, and the claim was subsequently returned to the Board.  In a March 2012 brief, the Veteran's representative requested an additional remand so that the Board's July 2010 instructions could be complied with.  Therefore, the claim must again be remanded to the RO for initial review of the evidence associated with the record since the September 2006 SOC was promulgated.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).


Hearing

In the Board's July 2010 remand, the RO was also instructed to schedule the Veteran for a hearing before a member of the Board at the RO with respect to his claim for service connection for a psychiatric disorder.  However, a review of the claims file does not indicate that a hearing was conducted or scheduled.  Therefore, the claim must be remanded to afford the Veteran an opportunity to appear at his requested hearing.  Id.

Accordingly, the case is REMANDED for the following action:

1.  With regard to the issue of entitlement to service connection for a psychiatric disorder, to include PTSD, the RO must place the Veteran's name on the docket for a hearing before the Board at the RO.

2.  The RO must then review the evidence of record, including evidence received after September 2006, and any additional evidence obtained as a result of this remand.  The RO should readjudicate the claims and, thereafter, if any claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


